Citation Nr: 1007496	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-24 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 Regional Office (RO) in 
St. Louis, Missouri rating decision, which denied the claim 
on appeal.


FINDING OF FACT

The preponderance of the evidence does not show that the 
Veteran has a current diagnosis of PTSD that has been 
attributed to any verified in-service stressor, nor does the 
evidence establish that the Veteran engaged in combat 
operations.


CONCLUSION OF LAW

A PTSD disability was not incurred in or aggravated by a 
verified, in-service stressful incident.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the Veteran is 
expected to provide; and (4) request that the Veteran provide 
any evidence in his possession that pertains to the claim.  
The requirement of requesting that the Veteran provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in June 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121. 

The June 2006 letter from the RO explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The Veteran has not indicated any treatment for 
PTSD or other psychiatric disability from the VA or 
otherwise.  Furthermore, the Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The VA's duty to assist the Veteran with the development of 
his claim does not negate the Veteran's ultimate 
responsibility to assure that the VA receives all the 
information and evidence needed to substantiate his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the 
June 2006 notice letter, the RO included a PTSD 
questionnaire, requesting specific information regarding the 
Veteran's alleged in-service stressors.  The claims file does 
not indicate that the Veteran returned a completed PTSD 
questionnaire.  The subsequent January 2007 rating decision 
specifically noted the Veteran's failure to provide 
verifiable stressor information as a basis for the denial.  
The Veteran submitted a notice of disagreement (NOD) in 
January 2008, but failed to include any stressor information.  
The RO issued a statement of the case (SOC) in June 2008 that 
continued the denial of service connection, again noting as a 
basis the Veteran's failure to provide any verifiable 
stressor information.  The Veteran filed a substantive appeal 
in August 2008, but again failed to include any stressor 
information.  In summary, the only stressor information 
supplied by the Veteran was a statement in his claim that he 
was subjected to multiple rocket and mortar attacks and 
infantry assaults.  However, he has never specified with any 
detail when or where these events occurred.  

In light of the request for information sent by the RO to the 
Veteran and the lack of sufficient detail regarding his 
stressors so as to allow for further attempt at verification, 
the Board finds no basis for pursuit of verification.  38 
C.F.R. § 3.159(c)(2) and (3).  In essence, no further notice 
or assistance is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  In this case, the Board concludes an 
examination is not needed.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of: (1) a current 
disability; (2) an in-service event, injury, or disease; and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed in greater detail below, the evidence 
does not show that the Veteran served in combat, and there is 
no evidence verifying that an in-service stressor occurred.  
Without such evidence, providing the Veteran a medical 
examination for PTSD would serve no purpose in advancing his 
claim as his claim would still miss one of the necessary 
elements for establishing service connection for PTSD.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009). 
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.  Where a determination is 
made that the Veteran did not "engage in combat with the 
enemy," or the claimed stressor is unrelated to combat, the 
Veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and 
does not contradict the Veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau, 9 Vet. App. at 
395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of his 
active duty service.  Specifically, the Veteran reports that 
he was assigned to fire support bases as an artilleryman and 
experienced numerous rocket and mortar attacks, as well as 
infantry assaults.  

Given the Veteran's service in Vietnam from approximately 
June 1968 to August 1969 and service in the artillery, the 
Board has considered the potential application of 38 U.S.C.A. 
§ 1154(b) (West 2002).  However, the Veteran was not in 
receipt of any awards and/or decorations that would suggest 
that he participated, i.e., fired a weapon, in actual combat 
with the enemy.  Although the Veteran's DD 214 shows that he 
was awarded that Vietnam Service and Vietnam Campaign Medals, 
the Board notes that these citations were awarded to military 
personnel who served in direct support of operations during 
the Vietnam War.  Based on the foregoing, the Board concludes 
that the Veteran did not engage in combat, that the 
prescriptions of 38 U.S.C.A. § 1154(b) are not applicable, 
and that there must be credible supporting evidence of record 
that the alleged stressors actually occurred.

As discussed above, however, the Veteran has not submitted 
any specific information that would allow his claimed in-
service stressors to be confirmed.  In short, the claims 
folder contains no evidence of the alleged in-service 
stressor incidents, aside from the Veteran's general 
allegations of exposure to artillery fire and enemy assaults.  
As the Veteran has offered no specific information as to when 
or where these events occurred, the Board is unable to verify 
these stressor incidents.  In the absence of verified combat 
exposure, the Board is not required to accept a Veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). As there is 
insufficient evidence of a verified in-service stressor, 
service connection for PTSD is not warranted.

In addition to the absence of verifiable stressor 
information, the Board observes that the Veteran does not 
have a current diagnosis of PTSD, nor is there evidence the 
Veteran has ever been treated for PTSD or other psychiatric 
disorder.  To that end, the Board notes the Veteran's service 
treatment records do not indicate any complaints, treatment, 
or diagnoses of PTSD or other psychiatric disorder, including 
both his February 1967 enlistment examination and August 1969 
separation examination.  The Veteran also completed reports 
of medical history at the time of his enlistment and 
separation examinations, wherein he denied nervous trouble, 
trouble sleeping, or frequent or terrifying nightmares.  The 
Veteran has failed to submit or identify any post-service 
treatment for PTSD or any other psychiatric disorder.  

In order for service connection to be granted there must be 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While 
the Board recognizes the Veteran's sincere belief in his 
claim and his description of his symptoms, there is no 
competent medical evidence of record showing the Veteran to 
have a current diagnosis of PTSD.  While the Board 
acknowledges that the Veteran sincerely believes he has PTSD 
and that the disorder was caused by the Veteran's military 
service, and that he is competent to describe the psychiatric 
symptoms he experiences, the Veteran is not demonstrated to 
have the requisite medical knowledge or training to either 
diagnose PTSD or link a current psychiatric diagnosis to 
military service.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran's lay 
beliefs alone can serve to establish a diagnosis of PTSD or 
any association between the Veteran's claimed PTSD and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, the claim is denied, as the preponderance of the 
evidence is against a finding that the Veteran engaged in 
combat with the enemy while on active duty, there is no 
independent verification of his reported in-service 
stressors, and he has not been diagnosed with PTSD.  As noted 
above, the Veteran's lay testimony alone is not enough to 
establish the occurrence of the alleged stressor and he has 
not submitted evidence sufficient to permit verification of 
the claimed stressors.  As there is no such evidence in this 
case, and no evidence of a diagnosis of PTSD in accordance 
with the criteria set forth in the DSM-IV, the preponderance 
of the evidence is against the claim, and it must be denied.  
The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b) is not applicable, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001). 


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


